ICJ_168_Jadhav_IND_PAK_2018-01-17_ORD_01_NA_00_FR.txt.                       INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                           JADHAV CASE
                           (INDIA v. PAKISTAN)


                        ORDER OF 17 JANUARY 2018




                             2018
                      COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                         AFFAIRE JADHAV
                           (INDE c. PAKISTAN)


                     ORDONNANCE DU 17 JANVIER 2018




5 CIJ1130.indb 1                                       7/06/18 11:21

                                               Official citation :
                                          Jadhav (India v. Pakistan),
                              Order of 17 January 2018, I.C.J. Reports 2018, p. 3




                                            Mode officiel de citation :
                                         Jadhav (Inde c. Pakistan),
                            ordonnance du 17 janvier 2018, C.I.J. Recueil 2018, p. 3




                                                                                1130
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157328-2




5 CIJ1130.indb 2                                                                       7/06/18 11:21

                                         17 JANUARY 2018

                                             ORDER




                     JADHAV CASE
                   (INDIA v. PAKISTAN)




                    AFFAIRE JADHAV
                   (INDE c. PAKISTAN)




                                         17 JANVIER 2018

                                         ORDONNANCE




5 CIJ1130.indb 3                                           7/06/18 11:21

                                                                                              3




                                 COUR INTERNATIONALE DE JUSTICE

                                                  ANNÉE 2018
                                                                                                      2018
                                                                                                    17 janvier
                                                 17 janvier 2018                                   Rôle général
                                                                                                     no 168

                                         AFFAIRE JADHAV
                                             (INDE c. PAKISTAN)




                                               ORDONNANCE


                   Présents : M. Abraham, président ; M. Yusuf, vice‑président ;
                               MM. Owada, Tomka, Bennouna, Cançado Trindade,
                               Greenwood, Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                               MM. Bhandari, Robinson, Gevorgian, juges ; M. Jillani,
                               juge ad hoc ; M. Couvreur, greffier.


                     La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu l’article 48 du Statut de la Cour et les articles 44, 45, paragraphe 2,
                   48 et 49 de son Règlement,
                      Vu la requête enregistrée au Greffe de la Cour le 8 mai 2017, par
                   laquelle la République de l’Inde (­ci-après, l’« Inde ») a introduit une ins-
                   tance contre la République islamique du Pakistan (­ci-après, le « Pakis-
                   tan ») à raison de violations de la convention de Vienne sur les relations
                   consulaires du 24 avril 1963 qui auraient été commises « dans le cadre
                   de la détention et du procès d’un ressortissant indien, M. ­Kulbhushan
                   Sudhir Jadhav », condamné à mort au Pakistan,
                      Vu la demande en indication de mesures conservatoires présentée par
                   l’Inde le 8 mai 2017 et l’ordonnance par laquelle la Cour a indiqué des
                   mesures conservatoires le 18 mai 2017,
                      Vu l’ordonnance datée du 13 juin 2017 par laquelle le président de la
                   Cour a fixé au 13 septembre 2017 et au 13 décembre 2017, respectivement,

                                                                                              4




5 CIJ1130.indb 5                                                                                          7/06/18 11:21

                                          jadhav (ordonnance 17 I 18)                              4

                   les dates d’expiration des délais pour le dépôt d’un mémoire par l’Inde et
                   d’un contre-­mémoire par le Pakistan,
                      Vu le mémoire et le contre-­mémoire dûment déposés par les Parties
                   dans ces délais ;
                      Considérant que, par lettre datée du 19 décembre 2017, l’agent de
                   l’Inde a notamment exposé que le contre-­mémoire du Pakistan soulevait
                   « des points de fait et de droit que l’Inde n’avait pas nécessairement pré-
                   vus, ni examinés dans son mémoire » ; qu’il a également indiqué que le
                   Gouvernement de l’Inde, se référant au paragraphe 2 de l’article 45 du
                   Règlement de la Cour, priait c­elle-ci d’autoriser la présentation d’une
                   réplique par l’Inde et d’une duplique par le Pakistan ; et que l’agent a
                   précisé que l’Inde demandait que chaque Partie se voie accorder un délai
                   de trois mois pour la préparation de ces pièces ;
                      Considérant que, par lettre datée du 5 janvier 2018, le coagent du
                   Pakistan a notamment indiqué que son gouvernement était d’avis que, « à
                   l’issue du premier tour de procédure écrite, la Cour [était] suffisamment
                   informée des moyens de fait et de droit sur lesquels les Parties se
                   fon[daient] », et que la présentation de nouvelles écritures n’était pas
                   nécessaire en l’affaire ; que le coagent y a précisé que,
                        « [n]éanmoins, et sans préjudice de ce qui pré[cédait], si l’Inde [était]
                        en mesure d’exposer avec précision et clarté les fondements de sa
                        demande tendant à ce que soit organisé, dans un délai plus court, un
                        second tour d’écritures, le Pakistan pour[rait], si la Cour le ju[geait]
                        également nécessaire, consentir à la présentation de nouvelles pièces
                        afin d’assurer le déroulement complet et équitable de la procédure » ;
                      Considérant que, par lettre datée du 5 janvier 2018, l’Inde a, à la
                   lumière des vues exprimées par le Pakistan, été invitée à faire connaître à
                   la Cour, le 10 janvier 2018 au plus tard, toutes observations qu’elle sou-
                   haiterait formuler ; et que, par lettre datée du même jour, le Pakistan a été
                   informé qu’il aurait la possibilité de présenter, le 15 janvier 2018 au plus
                   tard, les commentaires qu’il souhaiterait faire sur ces observations ;
                      Considérant que, par lettre datée du 10 janvier 2018, l’agent de l’Inde a
                   réaffirmé que c’était « dans son contre-­mémoire que le Pakistan a[vait]
                   exposé pour la première fois sa défense, soulevant à cette occasion diffé-
                   rents points de fait et de droit » ; qu’il a également indiqué que ­celui-ci
                   cherchait, en particulier, à échafauder différentes théories juridiques pour
                   se défendre d’avoir violé les dispositions de la convention de Vienne ; que
                   l’agent a soutenu que les allégations de fait et de droit formulées par le
                   Pakistan dans son contre-­mémoire « de[vraient] être rejetées dans leur
                   intégralité » ; qu’il a précisé que l’Inde sollicitait par ailleurs la possibilité
                   de faire consigner certains développements récents en l’affaire ; et qu’il a,
                   enfin, réitéré la demande de c­ elle-ci tendant à être autorisée à déposer une
                   réplique et à se voir accorder un délai de trois mois pour préparer cette
                   pièce ;


                                                                                                   5




5 CIJ1130.indb 7                                                                                        7/06/18 11:21

                                          jadhav (ordonnance 17 I 18)                            5

                      Considérant que, par lettre datée du 15 janvier 2018, le coagent du
                   Pakistan a soutenu que l’Inde n’avait toujours pas indiqué quelles étaient
                   les questions qu’il lui aurait été impossible d’examiner dans son mémoire
                   et « cherch[ait] maintenant, en substance, à bénéficier d’une nouvelle
                   occasion (si ce n’est d’une seconde chance) de compléter [cette pièce] en ce
                   qui concerne des faits et des questions qu’elle aurait déjà dû traiter » ; qu’il
                   a estimé dans sa lettre que le contenu du contre-­mémoire ne pouvait
                   prendre l’Inde au dépourvu, le Pakistan ayant déjà présenté ses princi-
                   paux arguments dans le cadre de la procédure relative aux mesures
                   conservatoires, et ce, malgré l’urgence et la brièveté du délai qui lui était
                   imparti ; qu’il a ajouté qu’il ne serait pas dans l’intérêt de la justice et de
                   l’équité de retarder encore davantage la décision de la Cour en l’affaire ;
                   que le coagent a précisé que, ce nonobstant, « par déférence à l’égard de
                   la Cour … le Pakistan consentirait à ce que soit organisé un second tour
                   d’écritures accordant à l’Inde un délai de deux mois pour déposer sa
                   réplique, et au Pakistan, un délai de deux mois suivant ce dépôt pour
                   préparer une duplique » ;
                      Compte tenu des vues des Parties et des circonstances de l’affaire,

                     Autorise la présentation d’une réplique de la République de l’Inde et
                   d’une duplique de la République islamique du Pakistan ;
                     Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
                   pièces :
                     Pour la réplique de la République de l’Inde, le 17 avril 2018 ;
                     Pour la duplique de la République islamique du Pakistan, le 17 juillet
                   2018 ;
                     Réserve la suite de la procédure.

                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                   Paix, à La Haye, le dix-sept janvier deux mille dix‑huit, en trois exem-
                   plaires, dont l’un restera déposé aux archives de la Cour et les autres
                   seront transmis respectivement au Gouvernement de la République de
                   l’Inde et au Gouvernement de la République islamique du Pakistan.


                                                                           Le président,
                                                                  (Signé) Ronny Abraham.
                                                                              Le greffier,
                                                                 (Signé) Philippe Couvreur.




                                                                                                 6




5 CIJ1130.indb 9                                                                                      7/06/18 11:21

